Beck, P. J.
1. “ What are commonly called the general grounds of a motion for a new trial, that is, those complaining that the verdict is contrary to the evidence, without evidence to support it, etc., contain no recital of fact which requires á verification by the trial judge in order to authorize such grounds to be entertained.” Harris v. State, 120 Ga. 196 (47 S. E. 573).
2. The evidence in the case did not demand the verdict; and this being the first grant of a new trial, the judgment of the court below sustaining the motion for a new trial will not be disturbed here.

Judgment affirnted.


All the Justices concur, except Gilbert, J., absent for providential cause.